Exhibit 10.4

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of the
4th day of September, 2008 by and among Taylor Capital Group, Inc. (“TCGI”),
Cole Taylor Bank (the “Bank”) and Bruce Taylor (“Executive”) (together, the
“Parties”). This Agreement shall become effective only upon the Closing on the
Closing Date (as such terms are defined in the Securities Purchase Agreement)
contemplated by that certain Securities Purchase Agreement dated as of
September 4, 2008 by and among TCGI, the Bank and each of the preferred stock
investors listed on the Schedule of Buyers attached thereto (the “Securities
Purchase Agreement”). Prior to such Closing and notwithstanding any provision in
this Agreement to the contrary, this Agreement shall not be effective and
Executive shall have no rights of any kind hereunder. In the event that the
Closing contemplated by the Securities Purchase Agreement does not occur on or
before December 31, 2008, this Agreement shall not become effective and shall be
void and of no effect.

RECITALS:

A. TCGI desires to employ Executive to serve as its Chief Executive Officer and
Chairman of the Board of Directors of TCGI, and the Bank desires to employ
Executive to serve as the Chairman of the Board of Directors of the Bank, and
Executive desires to be employed in such capacity by TCGI and the Bank on the
terms and conditions set forth in this Agreement; and

B. The Parties desire to enter into this Agreement to set forth the terms and
provisions of Executive’s employment with TCGI and the Bank and certain other
agreements which will survive Executive’s employment, as set forth below.

NOW, THEREFORE, in consideration of the premises, the mutual covenants, promises
and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound, agree as set forth herein.

1. EMPLOYMENT. TCGI and the Bank hereby employ Executive, and Executive hereby
accepts employment with TCGI and the Bank upon and subject to the terms and
conditions set forth herein. Executive will serve as Chairman of the Bank, and
as Chairman and Chief Executive Officer of TCGI. During the Term and thereafter
for so long as the Executive is one of the “Taylor Family” nominees to the Board
of Directors of TCGI pursuant to Section 2.9 of the Bylaws of TCGI:

A. TCGI shall make its best effort to cause the Executive to be elected to the
Board of Directors of TCGI and as its Chairman;

B. at each meeting of the stockholders of TCGI at which directors of TCGI are to
be elected and in each proxy statement relating thereto, TCGI shall recommend
that the stockholders elect the Executive to the Board of Directors of TCGI as
its Chairman;

C. TCGI shall cause Executive to be elected to and maintained as a member and
Chairman of the Board of Directors of the Bank and to each executive or other
committee thereof (other than a traditional audit or compensation committee);
and



--------------------------------------------------------------------------------

D. to the extent that TCGI fails to cause the Executive to be appointed to and
maintained on the Board of Directors of TCGI, TCGI shall cause the Executive to
be appointed as an observer of the Board of Directors of TCGI (other than a
traditional audit or compensation committee but including any executive
committee) entitled to attend all meetings thereof and receive copies of all
actions to be taken by written consent at the same time as the members thereof.

The foregoing obligations shall not limit or preclude the Board of Directors of
TCGI or the Bank from taking or failing to take any action that the Board of
Directors of TCGI or the Bank determines in good faith, consistent with the
legal opinion of its outside legal counsel, that to do otherwise would violate
its fiduciary duties under applicable law.

2. DUTIES. During the Term, Executive will employ his best efforts and will
devote the whole of his normal business time, energy, skill and attention to
carrying out the responsibilities assigned to him, in accordance with TCGI’s and
the Bank’s policies in effect from time to time and in a diligent, trustworthy,
businesslike and efficient manner. In each case, Executive shall have the
responsibility, authority, and such other duties that are customary for an
executive officer of a similar corporation having similar titles and duties. The
TCGI Board of Directors (the “Board”) shall oversee Executive in his duties as
Chief Executive Officer and Chairman and the Bank’s Board of Directors shall
oversee Executive in his duties as Chairman of the Board of Directors of the
Bank. To the extent that such activities do not inhibit Executive from
performing his duties for TCGI and the Bank, and do not conflict with the
interests of TCGI or the Bank, nothing in this Agreement shall preclude
Executive from (a) subject to prior approval of the Audit Committee of the
Board, service as a director at any other entity in accordance with TCGI or Bank
policy, (b) service to any civic, religious, charitable or similar type
organization, (c) public speaking engagements, and (d) management of personal
and family investments. As of the date hereof, Executive’s continuing service on
the boards of directors of Mutual Trust Financial Group and MTL Insurance
Company has been permitted by the Audit Committee of the Board, and the Parties
agree that, if at some future time the Audit Committee of the Board shall
reasonably determine that such service would be a conflict or contrary to TCGI
or Bank policy, then, promptly upon written notice thereof from the Audit
Committee of the Board, Executive shall resign from such board(s). The duties
and services to be performed by Executive hereunder shall be substantially
rendered at TCGI’s principal offices in the Chicagoland area, except for
reasonable travel on business incidental to the performance of Executive’s
duties to TCGI or the Bank.

3. COMPENSATION.

3.1 Base Salary. During the Term, TCGI will pay to Executive a base salary at an
annual rate of no less than Five Hundred Twenty-Five Thousand Two Hundred
Dollars ($525,200), subject to applicable deductions and withholdings for taxes
to be paid in periodic payments in accordance with TCGI’s usual payroll
practices (“Base Salary”). Executive’s Base Salary shall be subject to increase,
but not decrease (other than permitted proportionate reductions applicable to
all similarly situated senior executives of TCGI or the Bank, but not any such
reduction during the two (2) year period commencing upon a Change in Control, as
defined in Section 4.3(a)(iii)), at the discretion of the Compensation Committee
of the Board.

3.2 Annual Incentive Compensation. During the Term, Executive will continue to
be eligible to participate in the Taylor Capital Group, Inc. 2007 Incentive

 

2



--------------------------------------------------------------------------------

Bonus Plan or any such successor plan in effect from time to time (“Bonus
Plan”). Eligibility and benefits shall be determined by the terms of the Bonus
Plan as in effect from time to time. Executive’s benefits under the Bonus Plan
(referred to as the “Bonus”) shall be based upon annual quantitative performance
targets as established by the Compensation Committee in its sole discretion in
accordance with the Bonus Plan. Executive’s 2008 target shall remain sixty
percent (60%) of Executive’s Base Salary, as previously established by the
Compensation Committee of the Board. Any Bonus earned by Executive shall be paid
to Executive in accordance with the terms of the Bonus Plan.

3.3 Long-Term Incentive Compensation Plan. During the Term, Executive will
continue to be eligible to participate in the Taylor Capital Group, Inc. 2002
Incentive Compensation Plan or any successor plan in effect from time to time
(“Incentive Plan”) in accordance with its terms as in effect from time to time.
Executive shall have annual targets consistent with similar executive officers
of TCGI and the Bank.

3.4 Deferred Compensation Plan. During the Term, Executive will continue to be
eligible to participate in the Taylor Capital Group, Inc. Deferred Compensation
Plan or any such successor plan in effect from time to time in accordance with
its terms as in effect from time to time.

3.5 401(k) Profit Sharing Plan. During the Term, Executive will continue to be
eligible to participate in the Taylor Capital Group, Inc. 401(k)/Profit Sharing
plan or any successor plan in effect from time to time in accordance with its
terms as in effect from time to time.

3.6 Expenses. The Bank shall pay the legal fees and expenses incurred by
Executive in connection with the negotiation and preparation of this Agreement
and related documents and relating to the transactions being contemplated with
Harrison Steans and certain of his affiliates within thirty (30) days of the
Bank’s receipt of statements evidencing such legal fees and expenses; provided,
that such fees and expenses, together with other fees and expenses of the Taylor
Family (including without limitation, the consulting agreement among TCGI, the
Bank and Jeffrey Taylor) relating to such matters shall not in the aggregate
exceed $100,000; provided, further, that such reimbursements shall not be made
later than March 15, 2009.

3.7 Benefits. For so long as Executive is an employee of TCGI or the Bank,
Executive will continue to be eligible to participate in the health and welfare
benefit plans (which currently include medical, dental, vision, disability, life
insurance and flexible spending accounts) sponsored by TCGI or the Bank in
accordance with the applicable plan documents in effect from time to time.
Nothing in this Agreement shall require TCGI or the Bank to continue to maintain
any particular health or welfare or other employee benefit plan.

3.8 Additional Benefits. During the Term, Executive’s perquisite package shall
include the payment of club dues in an amount not to exceed Thirty Thousand
Dollars ($30,000.00) per year, the reimbursement of automobile expenses in an
amount not to exceed One Thousand Five Hundred Dollars ($1,500.00) per month,
and the provision of wealth management services in accordance with the Bank’s
policies in effect from time to time at a discount of twenty percent (20%) off

 

3



--------------------------------------------------------------------------------

the Bank’s standard charges, with the amount of the discount not to exceed Four
Thousand Dollars ($4,000.00) per year (“Benefits”). Notwithstanding anything to
the contrary herein provided, the amount of Benefits provided during one
calendar year shall not affect the amount of Benefits provided during a
subsequent calendar year, the Benefits may not be exchanged or substituted for
other forms of compensation to Executive, and any reimbursement or payment under
the Benefit arrangements will be paid in accordance with applicable plan or
policy terms and no later than the last day of Executive’s taxable year
following the taxable year in which he incurred the expense giving rise to such
reimbursement or payment.

3.9 Paid Time Off. For so long as Executive is an employee of TCGI or the Bank,
Executive shall continue to be eligible for up to twenty-four (24) days of paid
time off each year in accordance with TCGI’s or the Bank’s policies in effect
from time to time.

3.10 Other Benefits. During the Term, Executive shall be eligible to participate
in such other insurance programs and other benefit plans not specifically set
forth herein that TCGI and the Bank may now have in effect or may hereinafter
adopt for similar executives to the extent permitted under the terms of such
programs and plans in effect from time to time.

3.11 Director Fees. For so long as Executive is a director (but not an employee
of TCGI or the Bank at such time) of TCGI or the Bank, he shall be entitled to
and shall receive customary cash, equity and other compensation for board
service on the same terms and conditions as other non-employee directors of TCGI
or the Bank (as applicable). If the Executive is an employee of TCGI or the Bank
at any time that he serves as a director of TCGI or the Bank, he shall not be
entitled to or paid any compensation described under this Section 3.11.

4. TERM OF EMPLOYMENT AND TERMINATION.

4.1 Term of Employment. Executive shall be employed at will, and the term of
Executive’s employment hereunder shall commence on the date of this Agreement
and continue until terminated pursuant to the provisions of this Section 4 (the
“Term”). Unless otherwise provided in this Section 4 or unless the context
requires otherwise, the Parties shall each provide to the other thirty (30) days
prior written notice of any termination of employment; provided however, that
nothing herein shall prevent immediate termination of employment of Executive by
TCGI or the Bank if such termination is for Cause.

4.2 Termination Due to Death or Disability. If, during the Term, Executive dies
or if Executive’s employment is terminated on account of Disability, as defined
in Section 4.3(a)(ix), the Term shall terminate upon the date of Executive’s
death or his termination due to Disability; provided, however, that TCGI shall
pay (i) his Base Salary earned but not yet paid up to the date of such
termination; (ii) any Bonus earned but not yet paid for the year preceding such
termination; and (iii) an amount equal to the Bonus for the year preceding the
year of such termination multiplied by a fraction whose numerator is the number
of days lapsed from January 1st through the date of such termination, and whose
denominator is 365 (hereinafter referred to as “Pro-Rata Bonus”). In the event
of the death of Executive, such payments shall be made in accordance with
Section 22.10. Any of Executive’s stock

 

4



--------------------------------------------------------------------------------

options or restricted stock provided under any arrangement with TCGI or the Bank
shall vest, terminate, expire or be subject to exercise by the appropriate
party, in accordance with the applicable plan documents or other agreements in
effect at the time of Executive’s termination of employment.

4.3 Severance Provisions. The following additional provisions govern the payment
of severance benefits to Executive in all cases of termination of his
employment, except as a result of his death or Disability:

(a) Definitions.

(i) “Affiliate” means, with respect to any person, any individual, corporation,
partnership, association, joint-stock company, trust, unincorporated association
or other entity (other than such person) that directly or indirectly through one
or more intermediaries, controls, or is controlled by, or is under common
control with that person.

(ii) “Cause” means: (a) Executive has committed an act of dishonesty that
results, or is intended to result, in material gain or personal enrichment of
Executive or has, or is intended to have, a material detrimental effect on the
reputation or business of TCGI or the Bank; (b) Executive has committed an act
or acts of fraud, moral turpitude or constituting a felony (other than relating
to the operation of a motor vehicle); (c) any material breach by Executive of
any provision of this Agreement that, if curable, has not been cured by
Executive within thirty (30) days of written notice of such breach from TCGI or
the Bank; (d) an intentional act or willful gross negligence on the part of
Executive that has, or is intended to have, a material, detrimental effect on
the reputation or business of TCGI or the Bank; (e) Executive’s refusal, after
thirty (30) days written notice thereof, to perform specific reasonable
directives from the Board or the Board of Directors of the Bank that are
reasonably consistent with the scope and nature of his duties and
responsibilities, as set forth in this Agreement; or (f) Executive being barred
or prohibited by any governmental authority or agency from holding the position
of Chief Executive Officer of TCGI or Chairman of either TCGI or the Bank. The
decision to terminate Executive’s employment for Cause, to take other action or
to take no action in response to any occurrence shall be in the sole and
exclusive discretion of the Board. No act or failure to act shall be considered
“intentional” unless it is done, or omitted to be done, by Executive in bad
faith or without reasonable belief that Executive’s action or omission was in
the best interests of TCGI or the Bank; and provided further, that no act or
omission shall constitute Cause hereunder absent such a finding by the Board.

(iii) “Change in Control” means the occurrence of any of the following events:

(1) A change in the ownership of TCGI or the Bank. A change in the ownership of
TCGI or the Bank shall occur on

 

5



--------------------------------------------------------------------------------

the date that any one person, or more than one person acting as a “Group” (as
defined below), except for the Taylor Family, or an Employee Stock Ownership
Plan (as defined below), acquires ownership of stock of TCGI or the Bank that,
together with all other stock held by such person or Group, constitutes more
than fifty percent (50%) of the total fair market value or total voting power of
the stock of TCGI or the Bank.

(2) A change in the effective control of TCGI or the Bank. A change in the
effective control of TCGI or the Bank occurs on the earlier of the date that a
majority of the members of the Board or the Bank’s Board of Directors is
replaced during any twelve (12) month period by directors whose appointment or
election is not endorsed by a majority of the members of the Board or the Bank’s
Board of Directors prior to the date of the appointment or election; provided,
however, that, if one person, or more than one person acting as a Group, is
considered to effectively control TCGI or the Bank, the acquisition of
additional control of TCGI or the Bank by the same person or persons is not
considered a change in the effective control of TCGI or the Bank.

(3) A change in the ownership of a substantial portion of TCGI’s or the Bank’s
assets. A change in the ownership of a substantial portion of TCGI’s or the
Bank’s assets occurs on the date that any one person, or more than one person
acting as a Group, acquires (or has acquired during the twelve (12) month period
ending on the date of the most recent acquisition by such person or persons)
assets from TCGI or the Bank that have a total Gross Fair Market Value (as
defined below) equal to or more than fifty percent (50%) of the total Gross Fair
Market Value of all of the assets of TCGI or the Bank immediately prior to such
acquisition or acquisitions; provided, however, that, a transfer of assets by
TCGI or the Bank is not treated as a change in the ownership of such assets if
the assets are transferred to:

(A) a stockholder of TCGI or the Bank (immediately before the asset transfer) in
exchange for or with respect to its stock; or

(B) an entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by TCGI or the Bank.

(iv) For purposes of the definition of Change in Control:

(1) “Gross Fair Market Value” means the value of the assets of TCGI or the Bank
(as applicable), or the value of the assets being disposed of, determined
without regard to any liabilities associated with such assets;

 

6



--------------------------------------------------------------------------------

(2) “Group” shall have the meaning ascribed to such term in Sections
(i)(5)(v)(B), (vi)(D) or (vii)(C), as applicable, of Treasury Regulation
Section 1.409A-3; and

(3) “Employee Stock Ownership Plan” means a retirement plan that is (A) intended
to be a tax-qualified plan under Section 401(a) of the Internal Revenue Code of
1986, as amended (“Code”); (B) intended to be an employee stock ownership plan
defined under Code Section 4975(e)(7); and (C) is sponsored by TCGI (or a member
of its controlled group, as determined under Code Section 414(b)).

(v) “Exchange Act” means the Securities Exchange Act of 1934. The terms
“beneficial owner” and “beneficially owned” have the meaning set forth in Rule
13d-3 under the Exchange Act.

(vi) “Outstanding securities” when used in the context of the “combined voting
power of TCGI’s then outstanding securities” means only the common stock of TCGI
and securities convertible into such common stock.

(vii) “Change in Control Period” means the continuous period commencing on the
Effective Date and ending on the second anniversary of the Effective Date.

(viii) “COBRA Continuation Coverage” means the medical, dental and vision care
benefits that Executive and his Qualifying Family Members elect and are eligible
to receive upon Executive’s termination of employment with TCGI and the Bank
pursuant to Code Section 4980B and Section 601 et. al. of the Employee
Retirement Income Security Act of 1974, as amended. For this purpose, an
Executive’s Qualifying Family Members are his spouse and his dependent children
to the extent they are eligible for, and elect to receive, continuation coverage
under such Section 4980B and Section 601 et. al. Notwithstanding any other
provision of this Agreement to the contrary, COBRA Continuation Coverage under
this Agreement shall terminate for any individual when it terminates under the
terms of the applicable benefit plan of TCGI or the Bank in accordance with such
Section 4980B and Section 601 et. al.

(ix) “Disability” shall be deemed to have occurred if TCGI determines that
Executive has a physical or mental impairment, as confirmed by a licensed
physician selected by TCGI that renders Executive unable to engage in any
substantial gainful activity, and is expected to result in death or is expected
to last for a continuous period of not less than twelve (12) months. This
definition of “Disability” is intended to comply with Code Section 409A, and the
regulations in effect thereunder, and shall be interpreted and administered in
accordance with said provisions. Termination due to Disability shall be deemed
to have occurred upon the first day of the month following the determination of
Disability as defined in the preceding sentence.

 

7



--------------------------------------------------------------------------------

(x) “Effective Date” means the date on which a Change in Control occurs.
Anything in this Agreement to the contrary notwithstanding, if Executive incurs
a Qualifying Termination, then for all purposes of this Agreement the “Effective
Date” shall mean the date of such Qualifying Termination.

(xi) “Good Reason” means the occurrence of any of the following events unless,
(A) such event occurs with Executive’s express prior written consent, (B) the
event is an isolated, insubstantial or inadvertent action or failure to act
which is remedied by TCGI or the Bank promptly after receipt of notice thereof
given by Executive, (C) the event occurs in connection with the termination of
Executive’s employment for Cause, Disability or death or (D) the event occurs in
connection with Executive’s voluntary termination of employment other than due
to the occurrence of one of the following events:

(1) a material adverse change in the nature or scope of the authorities, powers,
functions, duties or responsibilities attached to Executive’s position
(including, but not limited to, Executive not being re-elected or removed from
his positions with TCGI or the Bank); or

(2) a change in Executive’s principal office to a location outside of Cook
County, DuPage County or Lake County; or

(3) any material reduction in Executive’s Base Salary and Bonus opportunity
(other than permitted proportionate reductions applicable to all similarly
situated senior executives of TCGI or the Bank, unless such reduction occurs
during the two (2) year period commencing upon a Change in Control); or

(4) a material breach of this Agreement by TCGI or the Bank.

Notwithstanding any provision herein to the contrary, removal of Executive from
the position of Chief Executive Officer of TCGI (including a reduction or
alteration or any material adverse change in the nature and/or scope of the
authorities, powers, functions, duties and/or responsibilities applicable to the
position of Chief Executive Officer of TCGI in accordance with the Bylaws of
TCGI) at any time, shall not constitute a Good Reason event, unless Executive is
no longer an employee of TCGI or there is a material reduction in his
compensation pursuant to clause (3) above or Executive suffers a material
reduction of duties such that Executive no longer has the duties and
responsibilities of an active senior executive of TCGI as determined from time
to time in accordance with the Bylaws of TCGI. Anything herein to the contrary
notwithstanding, Executive shall be required to give written notice to the Board
that Executive believes an event has occurred that constitutes a Good Reason
event within ninety

 

8



--------------------------------------------------------------------------------

(90) days of the initial occurrence, which written notice shall specify the
particular act or acts, on the basis of which Executive intends to so terminate
Executive’s employment. Within sixty (60) days of its receipt of such notice,
TCGI or the Bank, as the case may be, shall have the opportunity to cure such
Good Reason event, and if cured, within such sixty (60) day period, any
termination by Executive due to that particular Good Reason event, shall be a
voluntary termination of employment other than for Good Reason.

(xii) “Prior Year’s Bonus” means the Bonus paid by TCGI or the Bank to Executive
in the year preceding the year in which the Effective Date occurs.

(xiii) “Qualifying Termination” means a termination of employment where
Executive’s employment with TCGI or the Bank is terminated by TCGI or the Bank
without Cause or by Executive for Good Reason and a Change in Control occurs
within sixty (60) days of the termination of Executive’s employment.

(xiv) “Severance Compensation” means the sum of (A) Executive’s annual Base
Salary at the greater of the rate in effect on the Effective Date or the rate in
effect immediately prior to the date when notice of termination of Executive’s
employment was given and (B) the average of (1) the Prior Year’s Bonus and
(2) the greatest of (a) the Prior Year’s Bonus, (b) Executive’s actual Bonus for
the year in which the Effective Date occurs, or (c) Executive’s Bonus at target
for the year in which his Separation from Service occurs.

(xv) “Separation from Service” means Executive’s termination of employment with
TCGI and the Bank that constitutes a “separation from service,” as such term is
defined under Code Section 409A or applicable guidance or regulations
thereunder.

(xvi) “Taylor Family” means (A) Iris Taylor and the Estate of Sidney J. Taylor,
(B) a descendant (or a spouse of a descendant) of Sidney J. Taylor and Iris
Taylor, (C) any estate, trust, guardianship or custodianship for the primary
benefit of any individual described in item (A) or (B) above, or (D) a
proprietorship, partnership, limited liability company, or corporation
controlled directly or indirectly by one or more individuals or entities
described in item (A), (B) or (C) above.

(b) Certain Terminations of Employment. If Executive’s Separation from Service
occurs except as a result of his death or Disability:

(i) (x) by TCGI (other than for Cause) or (y) as a result of Executive’s
termination for Good Reason within one hundred fifty (150) days of the Good
Reason event, Executive shall be entitled to receive (A) all previously earned
and accrued but unpaid Base Salary and Benefits up to the date of such
termination shall be paid to Executive within thirty (30) days of his Separation
from Service, (B)

 

9



--------------------------------------------------------------------------------

any Bonus earned but unpaid for the calendar year preceding such termination,
(C) subject to Sections 4.3(k) and 4.3(l), a Pro-Rata Bonus for the year in
which such termination occurs, (D) subject to Sections 4.3(k) and 4.3(l), an
amount equal to one and one-half (1.5) times the sum of Base Salary plus the
average of (1) the Bonus paid to Executive with respect to the year preceding
the year in which his employment terminates, and (2) the greater of (I) the
amount described in clause (1) and (II) Executive’s Bonus at target for the year
in which his termination occurs to be paid in equal installments (subject to the
accumulation of the first installment consistent with Section 4.3(h)) through
the period ending on the eighteen (18) month anniversary of the termination of
Executive’s employment in accordance with the Bank’s customary payroll
practices; and (E) for a period of not more than eighteen (18) consecutive
months beginning with the date of Executive’s termination of employment, TCGI or
the Bank shall provide, at no cost to Executive and his Qualifying Family
Members, COBRA Continuation Coverage. Any benefits described under Sections 3.3
and 3.4 shall be payable in accordance with the terms of the applicable plan or
arrangement. In the event Executive materially breaches any of his obligations
set forth in Sections 8, 9, 10, 11, 12 and/or 13, the Bank’s and TCGI’s
obligation to make any further payments or provide benefits to Executive under
this Agreement shall terminate, and Executive acknowledges that the remedy
offered to the Bank and TCGI under this Section 4.3(b)(i) is not exclusive and
it shall not preclude TCGI or the Bank from seeking or receiving any other
relief, including, without limitation, any form of monetary or equitable relief;
and

(ii) as a result of (A) Executive’s voluntary resignation other than for Good
Reason in accordance with the provisions relating to a Good Reason termination,
or (B) termination by the Board for Cause, Executive shall be entitled to all
previously earned and accrued but unpaid Base Salary which shall be paid to
Executive within thirty (30) days of his employment termination date. Paid time
off and other benefits to which Executive may be entitled shall be determined in
accordance with TCGI’s or the Bank’s applicable plans, programs, and policies in
effect from time to time. The Executive shall not be entitled to any Bonus or
awards under Section 3.3 or 3.4, or any Benefits, or to any other severance or
other compensation of any kind, nature or amount; unless otherwise provided
pursuant to the terms of applicable plans, programs and policies of TCGI and the
Bank.

(c) Change in Control. Subject to the limits of this Agreement and in addition
to any payments Executive is entitled to receive pursuant to Section 4.3(b) and
Executive’s obligations thereunder, if during the Change in Control Period
Executive’s Separation from Service occurs other than as a result of his death
or Disability because, (x) TCGI terminates Executive’s employment other than for
Cause or (y) Executive terminates his employment with TCGI for Good Reason
within one hundred fifty (150) days of the Good Reason event, then: (i) TCGI
shall pay to Executive an amount equal to one-half

 

10



--------------------------------------------------------------------------------

(0.5) times Executive’s Severance Compensation (the “Change in Control
Payment”); (ii) TCGI shall continue Executive’s medical benefits for a period of
up to thirty-six (36) months, provided such continued medical benefits
constitute COBRA Continuation Coverage, and subject to the limitations of
Section 4.3(a)(viii); and (iii) the vesting of any outstanding Incentive Plan
benefits under Section 3.3 shall be governed by the terms of the controlling
plan documents. Subject to Sections 4.3(k) and 4.3(l), the Change in Control
Payment shall be paid in a single lump sum payment as follows: (i) if
Executive’s termination of employment occurs as a result of a Qualifying
Termination, the Change in Control Payment shall be made within seventy
(70) days following the Change in Control or (ii) if Executive’s termination of
employment occurs on or following the date of the Change in Control, the Change
in Control Payment shall be made within seventy (70) days following Executive’s
Separation from Service; provided, however, that if such seventy (70) day period
spans two calendar years, the Change in Control Payment shall be made on or
after January 1 of the second calendar year. If Executive’s employment is
terminated by Executive during the Change in Control Period for any reason other
than a Good Reason, or if TCGI shall terminate Executive’s employment for Cause
during the Change in Control Period, or if Executive’s employment terminates due
to Executive’s death or Disability, the obligation provided in this
Section 4.3(c) shall terminate without any obligation of TCGI or the Bank to
Executive hereunder.

(d) Taxes. Subject to Section 4.3(k), in the event that the aggregate of all
payments or benefits made or provided to, or that may be made or provided to,
Executive under this Agreement and under all other plans, programs and
arrangements of TCGI or the Bank (the “Aggregate Payment”) is determined to
constitute a “parachute payment,” as such term is defined in Code
Section 280G(b)(2), TCGI or the Bank shall pay to Executive, prior to the time
any excise tax imposed by Code Section 4999 (“Excise Tax”) is payable with
respect to such Aggregate Payment, an additional amount, which after the
imposition of all income and excise taxes thereon, is equal to the Excise Tax on
the Aggregate Payment (“Gross-Up Payment”); provided, however, that such
Gross-Up Payment shall not exceed $350,000 and shall be made no later than the
end of Executive’s taxable year following the taxable year in which Executive
remits the Excise Tax to the applicable taxing authority. Notwithstanding the
foregoing provision of this Section 4.3(d) to the contrary, if it shall be
determined that Executive is entitled to a Gross-Up Payment, but the Aggregate
Payment does not exceed one hundred ten percent (110%) of the greatest amount
that could be paid to Executive without the Aggregate Payment giving rise to any
Excise Tax (the “Reduced Amount”), then no Gross-Up Payment shall be made to
Executive and the Aggregate Payment shall be reduced to the Reduced Amount. The
determination of whether the Aggregate Payment constitutes a parachute payment
and, if so, the amount to be paid to Executive as a Gross-Up Payment and the
time of such Gross-Up Payment pursuant to this Section 4.3(d) shall be made by
an independent auditor (the “Auditor”) jointly selected by TCGI and Executive
and paid by TCGI. The Auditor shall be a nationally recognized United States
public accounting firm that has not, during the two (2) years preceding the date
of its selection, acted in any way on behalf of TCGI or any Affiliate

 

11



--------------------------------------------------------------------------------

thereof. If Executive and TCGI cannot agree on the firm to serve as the Auditor,
then Executive and TCGI shall each select one accounting firm and those two
firms shall jointly select the accounting firm to serve as the Auditor. Subject
to the foregoing cap of $350,000, in the event that the amount of Executive’s
Excise Tax liability is subsequently determined to be greater than the Excise
Tax liability with respect to which an initial Gross-Up Payment to Executive
under this Section 4.3(d) has been made, TCGI or the Bank shall pay to Executive
an additional amount with respect to such additional Excise Tax (and any
interest and penalties thereon) at the time and in the amount determined by the
Auditor so as to make Executive whole, on an after-tax basis, with respect to
such Excise Tax (and any interest and penalties thereon); provided, however,
that such payment shall be made no later than the end of Executive’s taxable
year following the taxable year in which Executive remits the Excise Tax to the
applicable taxing authority. In the event the amount of Executive’s Excise Tax
liability is subsequently determined to be less than the Excise Tax liability
with respect to which an initial Gross-Up Payment to Executive has been made,
Executive shall, as soon as practical after the determination is made, pay to
TCGI or the Bank, as the case may be, the amount of the overpayment by TCGI or
the Bank, reduced by the amount of any relevant taxes already paid by Executive
and not refundable, all as determined by the Auditor. Executive and TCGI shall
cooperate with each other in connection with any proceeding or claim relating to
the existence or amount of liability for Excise Tax.

(e) Other Benefits. Nothing in this Agreement shall prevent or limit Executive’s
continuing or future participation in any other non-severance plan, program,
policy or practice of TCGI, the Bank or any Affiliate for which Executive may
qualify, nor shall anything in this Agreement limit or otherwise affect the
rights of TCGI, the Bank or Executive under any other non-severance plan,
program, policy, practice, contract or agreement to which TCGI, the Bank or any
Affiliate may be a party. Any amounts payable or rights or benefits furnished to
Executive under any such non-severance plan, program, policy, practice, contract
or agreement with TCGI, the Bank or any of its Affiliates at or subsequent to
the date of Executive’s termination of employment shall be payable in accordance
with the terms of such plan, program, policy, practice, contract or agreement
and without regard to this Agreement, except as explicitly modified by this
Agreement, to the extent such modification does not result in a tax under Code
Section 409A. Amounts payable in respect of this Agreement shall not be taken
into account with respect to any other non-severance employee benefit plan or
arrangement. Notwithstanding anything to the contrary herein, benefits payable
to Executive under Sections 4.3(b) and/or 4.3(c) hereof shall be in lieu of
benefits under any other severance plan, program, policy, or practice of TCGI,
the Bank or any Affiliate.

(f) Mitigation. The Executive shall not be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to Executive
under this Agreement, and the amount payable under this Agreement shall not be
reduced in the event that Executive obtains other employment.

 

12



--------------------------------------------------------------------------------

(g) Certain Payments. Notwithstanding anything to the contrary herein, in the
event of Executive’s death following a termination of Executive’s employment
with TCGI or the Bank during the Change in Control Period under circumstances
described in the first sentence of Section 4.3(c) hereof, (A) if Executive’s
death shall have occurred prior to the payment of the lump sum amount set forth
in clause (i) of the first sentence of Section 4.3(c), such amount shall
thereafter be paid in accordance with Section 22.10 and (B) if Executive’s death
shall have occurred prior to the end of the eighteen (18) month period described
in clause (E) of Section 4.3(b)(i), TCGI will continue to provide at no cost
COBRA Continuation Coverage to Executive’s Qualifying Family Members (but only
to the extent a Qualifying Family Member is being provided such coverage at the
time of Executive’s death) for the remainder of such eighteen (18) month period,
subject to the limits set forth in Section 4.3(a)(viii).

(h) Payment of Benefits. Following the termination of Executive’s employment and
except as expressly provided above or in Section 4.3(l), and subject to
Section 4.3(k), all payments (or in the case of installments, the first
installment) due to Executive hereunder shall be paid to Executive on the
seventieth (70th) day after the date of Separation from Service. In the case of
payments in installments, any installments that might be due (but for the
application of Section 4.3(k)) prior to the seventieth (70th) day after the date
of Separation from Service shall be accumulated such that the first installment
of such payment shall (subject to Section 4.3(k)) be paid on the seventieth
(70th) day after the date of Separation from Service.

(i) Sole Source of Severance Benefits. Other than the Salary Continuation
Benefit referred to in Section 21 below, Executive hereby agrees that except as
expressly provided herein no severance compensation of any kind, nature or
amount shall be payable to Executive by TCGI or the Bank.

(j) Right to Benefits Terminates. Except as provided in Sections 4.3(b)(i) and
4.3(c) above, all of Executive’s rights to Benefits hereunder, or participation
in any plans, programs, or perquisites (if any) of TCGI, the Bank or any
Affiliate shall cease upon the termination of Executive’s employment, except the
right of Executive to elect COBRA Continuation Coverage.

(k) Execution of Release. To receive payments and benefits under Section(s)
4.3(b)(i), 4.3(c) and/or 4.3(d), Executive must execute, not revoke and return
to TCGI a release and waiver of claims substantially in the form attached hereto
as Exhibit A (“Release”) and such Release must become irrevocable no later than
sixty (60) days following Executive’s Separation from Service. If such Release
is not timely executed, returned to TCGI and if the revocation period has not
expired, and the Release has not become irrevocable, Executive shall forfeit his
right to any payments or benefits as provided in Section(s) 4.3(b)(i), 4.3(c)
and/or 4.3(d).

(l) Specified Employee. Notwithstanding anything to the contrary herein
provided, if Executive is considered a “specified employee” (as defined in
Treasury Regulation Section 1.409A-1(i)) as of the date of his Separation from
Service, no payments of deferred compensation payable due to

 

13



--------------------------------------------------------------------------------

Executive’s Separation from Service shall be made under the Incentive Plan, the
Deferred Compensation Plan described in Section 3.4, this Agreement under
Section 4.3, or under any other deferred compensation arrangements payable under
this Agreement due to Executive’s Separation from Service, to Executive
hereunder before the first business day that is six (6) months after the date of
Executive’s Separation from Service (or upon Executive’s death, if earlier) (the
“Restricted Period”). Any deferred compensation payments that would otherwise be
required to be made to Executive during the Restricted Period shall be
accumulated by TCGI or the Bank, as the case may be, and paid to Executive on
the first day after the end of the Restricted Period. The foregoing restriction
on the payment of amounts to Executive during the Restricted Period shall not
apply to the payment of employment taxes.

5. BUSINESS EXPENSES. Executive is authorized to incur ordinary and necessary
business expenses in order to meet TCGI’s or the Bank’s expectations that as an
employee, he travel and entertain as the business of TCGI or the Bank requires.
The Bank will reimburse Executive for all reasonable business expenses thereby
incurred upon receipt of expense vouchers in a form satisfactory to the Bank in
accordance with the Bank’s policies as in effect from time to time.

6. WORKING FACILITIES. Executive shall be furnished with office facilities,
equipment and services suitable to his position and adequate for the performance
of his duties.

7. INDEMNITY. Executive shall be eligible for indemnity to the fullest extent
permitted by law and/or the Bylaws of the Bank and TCGI (as set forth more fully
in an indemnification agreement between TCGI and Executive entered into as of
the date hereof).

8. RETURN OF PROPERTY. At the time that Executive’s employment terminates, or at
any other time that TCGI so requests, Executive will promptly return and turn
over to TCGI all property of TCGI, the Bank and their Customers, including but
not limited to all Confidential Information (as defined in Section 13) in
Executive’s possession or control, whether in written form, stored
electronically or in physical form. Executive will not keep any copies of such
materials.

9. ABSENCE OF PRIOR AGREEMENTS. Executive represents, warrants and agrees that
Executive:

(a) has the legal capacity and unrestricted right to execute and deliver this
Agreement and to perform all of his obligations hereunder; and

(b) by entering into this Agreement and performing the duties of his position,
he will not breach, violate, be in conflict with, or interfere with any
contract, agreement, understanding or legal obligation owed to any third party,
and Executive is free to execute this Agreement.

10. WORKS BELONG TO THE BANK AND TCGI. TCGI and the Bank have retained Executive
to continue to work full time and exclusively for TCGI and the Bank, so all work
product which Executive develops while engaged in performing services for TCGI
or the Bank during or prior to the Term (“Work”) shall be the sole property of
TCGI or the Bank, as appropriate. TCGI or the Bank, as appropriate, shall be the
sole owner of all

 

14



--------------------------------------------------------------------------------

patents, copyrights and other rights relating to Works. Executive acknowledges
that all Works are works for hire that become property of TCGI or the Bank, as
appropriate, and Executive assigns to TCGI or the Bank, as appropriate, any and
all rights that Executive may have or acquire in all Works. Executive also
acknowledges that any business he generates during the Term, or any business he
has generated prior to the Term for TCGI or the Bank shall belong to TCGI or the
Bank, as determined by TCGI.

11. COOPERATION. Executive agrees that both during and after the Term, he shall,
at the reasonable request of TCGI or the Bank, render all assistance and perform
all lawful acts that TCGI or the Bank considers necessary or advisable in
connection with any litigation or other legal proceedings or regulatory matters
involving TCGI or the Bank or any present or former director, officer, member,
manager, executive, shareholder, agent, representative, consultant, Customer or
vendor of TCGI or the Bank. Executive also agrees that, in addition to the other
obligations set forth in this Agreement, during his employment and for as long
thereafter as shall be deemed reasonably necessary by TCGI or the Bank, he will
consult, assist and reasonably cooperate with TCGI and the Bank in any
negotiation, transaction, inquiry, regulatory review, investigation, or other
action arising out of matters in which he was involved while employed by TCGI or
the Bank or as to which he may have pertinent information. Executive agrees that
he will make himself reasonably available for preparation for hearings,
interviews, proceedings, litigation or other matters. TCGI and the Bank agree to
make reasonable efforts to provide Executive with reasonable notice in the event
his assistance, cooperation or participation is required. Notwithstanding
anything in this Section 11 to the contrary, any such cooperation or assistance
to be provided by Executive will in no way prevent him from incurring a
Separation from Service on the date of his termination of employment. TCGI or
the Bank will reimburse reasonable out-of-pocket expenses incurred by Executive
as a direct result of his cooperation hereunder, provided that such expenses are
supported by appropriate documentation in accordance with TCGI’s or the Bank’s
policies and have the prior approval of TCGI or the Bank. Notwithstanding
anything to the contrary herein provided, the amount of reimbursement provided
during one calendar year shall not affect the amount of reimbursement provided
during a subsequent calendar year, the reimbursement may not be exchanged or
substituted for other forms of compensation to Executive, and any reimbursement
will be paid no later than the last day of Executive’s taxable year following
the taxable year in which he incurred the expense giving rise to such
reimbursement. The reimbursement provisions of this Section 11 shall be in
effect for the lifetime of Executive.

12. COMMENTS CONCERNING THE BANK OR TCGI. Executive agrees that, during and
after the Term, he will not, directly or indirectly, individually or in concert
with others, engage in any conduct or make any statement calculated or likely to
have the effect of defaming or disparaging or otherwise reflecting poorly upon
the Bank, TCGI and/or its or their respective Customers, executives, officers,
directors, shareholders, managers, members, suppliers, or joint venturers
concerning their products, reputations, services, good will, or business
opportunities; provided however, that nothing in this Agreement is intended to
preclude Executive from providing truthful and non-malicious testimony if
properly subpoenaed to testify under oath.

13. CONFIDENTIALITY AND NON-SOLICITATION PROVISIONS.

(a) Confidential Information. Executive acknowledges that he is or will be in a
position of trust and in the course of his employment or retention, he continues
to be given access to Confidential Information (as

 

15



--------------------------------------------------------------------------------

defined below) of TCGI, the Bank and its or their Customers. This Confidential
Information is not generally known, has been generated at great effort and
expense, and has been maintained in a confidential manner by TCGI and/or the
Bank. Executive agrees to keep all Confidential Information strictly
confidential. Executive will not use, copy, take, disclose or remove
Confidential Information (i) during his employment or retention, except as
expressly authorized by and for the benefit of the Bank or TCGI, and (ii) at any
time after his employment or retention ends for as long as such Confidential
Information has not become generally known in the banking industry through
proper means. Executive will not claim any rights to or lien on any Confidential
Information. Executive will immediately notify TCGI or the Bank of any
unauthorized possession, use or disclosure, or threat thereof, of any
Confidential Information by anyone. “Confidential Information” means any other
non-public confidential or proprietary information of TCGI, the Bank and/or its
or their Customers (whether reduced to writing or not) including, but not
limited to: (A) Customer files, presentations, contracts, loan commitments,
credit or loan proposals, credit information, term sheets and other information
relating to TCGI’s or the Bank’s business or its or their Customers;
(B) employee personnel files and expense records; (C) marketing databases and
marketing proposals or strategies; (D) financial analyses; and (E) any other
information belonging to TCGI, the Bank or its or their Customers that would be
protected by law, whether or not it constitutes a “trade secret” within the
meaning of the Illinois Trade Secrets Act (765 ILCS 1065/1 et seq.), as amended.
Confidential Information shall not include: (1) information disclosed publicly
in published materials or (2) information that has become generally known in the
banking industry through proper means. Notwithstanding the foregoing, nothing
herein shall prohibit the Executive from disclosing any Confidential Information
as is required by law, provided that, unless prohibited from doing so by law,
prior to any such disclosure, Executive shall promptly and without delay,
provide notice of such anticipated disclosure to TCGI and the Bank.

(b) Non-Interference. Except with the prior written consent of TCGI and the
Bank, during Executive’s employment or retention and for a period of twelve
(12) months after his Separation from Service for any reason, Executive agrees
that he will not, directly or indirectly, either for himself or for any other
business or person:

(i) Solicit or attempt to solicit for the purpose of doing business in a
competitive manner with any of the Bank’s or TCGI’s Customers with whom the Bank
or TCGI has a protectable relationship or with whom Executive has had
substantial contact, or about whom Executive obtained Confidential Information
during his employment or retention. For purposes of this Agreement, the term
“Customer” includes any person, firm or entity (A) who, at the time of
Executive’s employment with or retention by, TCGI or the Bank, maintained any
depository account at the Bank; or (B) to whom the Bank has extended credit
(whether new or existing) during the six (6) month period immediately preceding
the Executive’s Separation from Service; or (C) who otherwise actually used any
of the Bank’s financial products or services during the six (6) month period
immediately preceding the Executive’s Separation from Service.

 

16



--------------------------------------------------------------------------------

(ii) Solicit or negotiate with, for the purpose of doing business in a
competitive manner with, hiring, or otherwise engage in any activity that
encourages or induces any Employee with whom the Bank or TCGI has a protectable
relationship or with whom Executive has had substantial contact, or about whom
Executive obtained Confidential Information to: (A) alter or terminate his or
her employment relationship with TCGI or the Bank, or (B) breach any obligation
owed to the Bank or TCGI. For purposes of this Agreement, the term “Employee”
means any person employed by TCGI or the Bank at the time of the activities
complained of, or any person whose employment with TCGI or the Bank ended within
one (1) month preceding the occurrence of such activity.

(iii) As used in this Agreement, “business” includes any corporation, company,
sole proprietorship, association, partnership, limited partnership, consultant,
independent contractor, or other person or entity.

(c) Extension of Restraints During Periods of Violation. If Executive violates
any restriction on his activities in this Agreement, Executive agrees that the
period of such restriction shall not run during the period of the violation and
the duration of such restriction shall automatically be extended for an
additional period equal to the cumulative duration of such violation. Executive
agrees that the purpose of this Section 13(c) is to give the Bank and TCGI the
protection of the restriction for the full agreed-upon duration.

(d) Need for Restrictive Provisions in this Agreement. Executive agrees that
because of the nature of TCGI’s or the Bank’s business, any restriction in this
Agreement is reasonable in light of the benefits conferred upon Executive and is
necessary to protect the legitimate interests of TCGI or the Bank and
enforcement of such restriction will not cause any undue hardship or unduly
restrict Executive’s ability to earn a living or support his family.

14. RESOLUTION OF DISPUTES. Any dispute related to the interpretation or
enforcement of this Agreement shall be enforceable only by arbitration in Cook
County, Illinois (or such other metropolitan area to which TCGI’s principal
executive offices may be relocated if such relocation does not result in Good
Reason for Executive to terminate his employment with TCGI), in accordance with
the commercial arbitration rules then in effect of the American Arbitration
Association, before a panel of three arbitrators, one of whom shall be selected
by TCGI, the second of whom shall be selected by Executive and the third of whom
shall be selected by the other two arbitrators. In the absence of the American
Arbitration Association, or if for any reason arbitration under the arbitration
rules of the American Arbitration Association cannot be initiated, or if one of
the Parties fails or refuses to select an arbitrator, or if the arbitrators
selected by TCGI and Executive cannot agree on the selection of the third
arbitrator within seven (7) days after such time as TCGI and Executive have each
been notified of the selection of the other’s arbitrator, the necessary

 

17



--------------------------------------------------------------------------------

arbitrator or arbitrators shall be selected by the presiding judge of the court
of general jurisdiction in the metropolitan area where arbitration under this
Section 14 would otherwise have been conducted. Any award entered by the
arbitrators shall be final, binding and nonappealable and judgment may be
entered thereon by any Party in accordance with applicable law in any court of
competent jurisdiction. This arbitration provision shall be specifically
enforceable. Notwithstanding the foregoing, the Parties may also seek specific
enforcement of any of the provisions of this Agreement, or any of the other
documents executed in connection herewith, and in connection therewith, if a
court finds any provision in this Agreement to be unreasonable or unenforceable,
Executive agrees that such finding will not affect the validity of any other
provision and that the court may modify, amend or excise such invalid provision
so that it is reasonable and enforceable to the maximum extent permitted by law.
Executive also agrees that TCGI and the Bank will be entitled to emergency,
preliminary, and final injunctive relief to enforce this Agreement without the
need for a bond or security. TCGI’s and the Bank’s remedies for breach of this
Agreement are cumulative and pursuit of one remedy by TCGI or the Bank shall not
exclude any other remedy.

15. VENUE. To the extent it becomes necessary for a Party to seek specific
enforcement or other equitable relief, TCGI, the Bank and Executive acknowledge
and agree that the U.S. District for the Northern District of Illinois, or if
such court lacks jurisdiction, the Circuit Court (or its successor) in and for
Cook County, Illinois, shall be the venue and exclusive proper forum in which to
adjudicate any such proceeding, and the Parties further agree that, in the event
of any such litigation they will not contest or challenge the jurisdiction or
venue of these courts.

16. WAIVER OF SERVICE. Executive agrees to waive formal service of process under
any applicable federal or state rules of procedure. Service of process shall be
effective when given in the manner provided for notices hereunder.

17. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois without regard to its
principles of conflicts of law or choice of law under which the law of any other
jurisdiction would apply.

18. WAIVER OF BREACH. Waiver by TCGI, the Bank or Executive of the breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by any Party. The failure to enforce at any time or for any
period of time one or more of the terms or conditions of this Agreement shall
not constitute a waiver of any such terms or conditions or the right of TCGI,
the Bank or Executive to enforce each and every term of this Agreement.

19. WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE PARTIES
HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE RELATIONSHIP
CONTEMPLATED HEREBY.

20. REGULATORY SUSPENSION AND TERMINATION. If Executive is suspended from office
and/or temporarily prohibited from participating in the conduct of TCGI’s or the
Bank’s affairs by a notice served under Section 8(e)(3) (12 U.S.C. § 1818(e)(3))
or 8(g) (12 U.S.C. § 1818(g)) of the Federal Deposit Insurance Act, as amended,
TCGI’s or the Bank’s obligations under this Agreement shall be suspended as of
the date of

 

18



--------------------------------------------------------------------------------

service, unless stayed by appropriate proceedings. If the charges in the notice
are dismissed, then TCGI shall: (i) pay Executive all of the compensation
withheld while obligations were suspended, and (ii) reinstate any of the
obligations, which were suspended. If Executive is removed and/or permanently
prohibited from participating in the conduct of TCGI’s or the Bank’s affairs by
an order issued under Section 8(e) (12 U.S.C. § 1818(e)) or 8(g) (12 U.S.C. §
1818(g)) of the Federal Deposit Insurance Act, as amended, all obligations of
TCGI and the Bank under this Agreement shall terminate as of the effective date
of the order, but vested rights of the Parties shall not be affected. If TCGI or
the Bank is in default as defined in Section 3(x) (12 U.S.C. § 1813(x)(1)) of
the Federal Deposit Insurance Act, as amended, all obligations of TCGI or the
Bank under this Agreement shall terminate as of the date of default, but this
sentence shall not affect any vested rights of the Parties. All obligations of
TCGI and the Bank under this Agreement shall be terminated, except to the extent
determined that continuation of the Agreement is necessary for the continued
operation of the institution by the Federal Deposit Insurance Corporation (the
“FDIC”), at the time the FDIC enters into an agreement to provide assistance to
or on behalf of TCGI or the Bank under the authority contained in Section 13(c)
(12 U.S.C. § 1823(c)) of the Federal Deposit Insurance Act, as amended, or when
TCGI or the Bank is determined by the FDIC to be in an unsafe or unsound
condition. Any rights of the Parties that have already vested, however, shall
not be affected by such action. Any payments made to Executive pursuant to this
Agreement, or otherwise, are subject to and conditioned upon their compliance
with Section 18(k) (12 U.S.C. § 1828(k)) of the Federal Deposit Insurance Act,
as amended, and any regulations promulgated thereunder.

21. ENTIRE AGREEMENT; AMENDMENT. Except with respect to the indemnification
agreement contemplated by Section 7, and that certain memorandum from TCGI and
the Bank dated June 15, 2005 to Executive re: Salary Continuation Following
Death (“Salary Continuation Benefit”), this Agreement contains the entire
agreement of the Parties, supersedes all prior agreements, understandings,
representations or discussions among the Parties, and may be amended or modified
only by an agreement in writing signed by the Parties. Executive acknowledges
that in executing this Agreement he is not relying on any oral or written
representation by anyone connected with TCGI and/or the Bank that is not set
forth in this Agreement.

22. MISCELLANEOUS.

22.1 Set-off. To the extent permitted by law, and to the extent that such action
will not result in the imposition of additional taxes, interest, or penalties
under Code Section 409A, the Bank or TCGI may credit any amount owing to them
from Executive against any payment(s) that might otherwise be due to Executive
from TCGI or the Bank.

22.2 Notices. Any communication required or permitted hereunder must be in
writing to be effective and shall be deemed delivered and received (i) if
personally delivered, (ii) if delivered by mail (whether actually received or
not), at the close of business on the third business day next following the day
when placed in the U.S. mail, postage prepaid, certified or registered mail,
return receipt requested, addressed as set forth below, or (iii) on the first
business day after proper and timely deposit for next day delivery, freight
prepaid, with a nationally recognized delivery service providing next-day
service to the location of the recipient, to such Party at the address set forth
below:

 

If to TCGI or the Bank:   Taylor Capital Group, Inc.   9550 W. Higgins Road  
Rosemont, IL 60018   Attention: GSVP - Human Capital

 

19



--------------------------------------------------------------------------------

With a Copy to:   Jeffrey Patt   Katten Muchin Rosenman LLP   525 W. Monroe
Street   Chicago, Illinois 60661-3693 If to Executive:   Bruce Taylor   To such
address as reflected on TCGI’s books and records as of the date of such notice;
provided, that if Executive has previously provided written notice to TCGI of a
new address for notice hereunder, then to such address. With a Copy to:  
Stanley Meadows   McDermott Will & Emery LLP  

227 W. Monroe Street

Chicago, IL 60606-5096

(or to such other address as any Party shall specify by written notice so
given).

22.3 Headings. All headings contained in this Agreement are inserted herein for
convenience of reference only and shall not be considered in the construction of
any provision hereof.

22.4 Gender and Number. Whenever in this Agreement the masculine, feminine or
neuter gender is used, such usage shall be deemed to include all other genders
as well, and singular usage shall include plural usage, and vice versa, all as
the context shall require.

22.5 Benefits and Assignability. This Agreement shall inure to the benefit of
and be binding upon the Parties and their successors and assigns; provided,
however, (i) the duties, rights, or obligations of Executive under this
Agreement are personal to him and may not be assigned by him, and
(ii) Executive’s right to receive payments under this Agreement may not be
assigned without the prior written consent of TCGI and the Bank, which consent
may be withheld in the sole discretion of TCGI or the Bank, as applicable. TCGI
and the Bank shall be free to assign the Agreement to any party without the
consent of Executive or any of his administrators, heirs, successors or assigns.

22.6 Voluntary Agreement. Executive represents and agrees that he fully
understands his right to discuss all aspects of this Agreement with his private
attorney, that to the extent he desired, he availed himself of this right, that
he has carefully read and fully understands all of the provisions of the
Agreement, that he is competent to execute this Agreement, that his decision to
execute this Agreement has not been

 

20



--------------------------------------------------------------------------------

obtained by any duress and that he freely and voluntarily enters into this
Agreement, and that he read this document in its entirety and fully understands
the meaning, intent and consequences of this Agreement.

22.7 Interpretation. This Agreement shall be interpreted without regard to any
presumption or rule requiring construction against the Party causing the
Agreement to be drafted as the Parties have had an opportunity to provide input
in the drafting of this Agreement.

22.8 Survivability. The Parties acknowledge and agree that the provisions of
this Agreement are intended to and shall survive indefinitely or as provided in
accordance with the applicable provisions, and that the termination of the Term
hereof shall only terminate those provisions expressly to be performed solely
during the Term.

22.9 Severability. The covenants and agreements contained herein are separate
and severable and the invalidity or unenforceability of any one or more of such
covenants or agreements shall not affect the validity or enforceability of any
other covenant or agreement contained herein. In addition, if, in any judicial
proceeding, a court shall refuse to enforce one or more of the covenants or
agreements contained herein because the duration thereof is too long, or the
scope thereof is too broad, it is expressly agreed among the Parties that such
duration or scope shall be deemed reduced to the extent necessary to permit the
enforcement of such covenants or agreements.

22.10 Beneficiary. If any amounts due hereunder become payable after the death
of Executive, TCGI or the Bank, as applicable, shall pay such amounts to a legal
beneficiary designated in writing by Executive. If Executive files no
beneficiary designation or if no beneficiary designated survives Executive, TCGI
or the Bank, as applicable, shall pay such amounts as determined under any
controlling benefit plan document or, if none, (i) to the surviving spouse, if
any, (ii) to the descendants of Executive, per stirpes, if no spouse survives,
or (iii) to the estate of Executive if no spouse or descendants survive
Executive.

22.11 Code Section 409A Compliance. It is the intent of the Parties to comply
with all provisions of Code Section 409A so that Executive shall not be required
to include in his gross income for federal income tax purposes, prior to the
actual receipt thereof, any amounts received that may otherwise be considered to
be deferred payments. In the event that the interpretation or requirements of
Code Section 409A change during the period of Executive’s employment with TCGI
or the Bank, the Parties will amend this Agreement, only as necessary, to comply
with any such change, if and to the extent such an amendment would be permitted
by Code Section 409A. Notwithstanding any provision herein to the contrary,
nothing in this Agreement shall require TCGI or the Bank to pay any tax, penalty
or interest assessed against Executive or otherwise required to be paid by
Executive for any Code Section 409A failures or non-compliance with Code
Section 409A.

22.12 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, but which together shall constitute one
and the same instrument.

 

21



--------------------------------------------------------------------------------

THE EXECUTIVE ACKNOWLEDGES THAT HE HAS READ ALL OF THE TERMS OF THIS AGREEMENT,
UNDERSTANDS THE AGREEMENT, AND AGREES TO ABIDE BY ITS TERMS AND CONDITIONS.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.

 

EXECUTIVE      TAYLOR CAPITAL GROUP, INC.

/s/ Bruce Taylor

     By:  

/s/ Mark A. Hoppe

Bruce Taylor        COLE TAYLOR BANK        By:  

/s/ Mark A. Hoppe

      

 

22



--------------------------------------------------------------------------------

Exhibit A

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (this “Agreement”) is made between
Taylor Capital Group, Inc. (“TCGI”) and Cole Taylor Bank (the “Bank”)
(collectively, the “Company”), on the one hand, and Bruce Taylor (“Executive”),
on the other.

WHEREAS, on [date], 2008, Executive and the Company entered into an Employment
Agreement (the “Employment Agreement”) for Executive to serve as Chairman of the
Bank and Chairman and Chief Executive Officer of TCGI; and

WHEREAS, effective [date] (the “Separation Date”), Executive’s employment with
TCGI will terminate and he will cease to hold the Chairman positions with the
Bank and TCGI and the Chief Executive Officer position with TCGI; and

WHEREAS, Executive and the Company wish to fully resolve any and all past,
present or future disputes relating to Executive’s employment or engagement
with, or termination from, the Bank and TCGI, and to set forth terms and
conditions relating to the termination of Executive’s positions.

NOW, THEREFORE, in consideration of the releases, representations, and
obligations stated below, Executive, on the one hand, and TCGI and the Bank, on
the other, agree as follows:

1. Separation from Employment. Executive’s employment with Company will
terminate effective                          (the “Separation Date”). The
Company will provide Executive with Executive’s regular base pay and accrued but
unused vacation pay through the Separation Date, as well as any vested 401(k)
benefits. Executive acknowledges that with such payments, Executive will have
received all compensation and benefits (including leave time) due to Executive
in connection with Executive’s employment, and Executive is not entitled to any
additional benefits except as specifically provided below.

2. Consideration of Company. In consideration for the releases and covenants by
Executive in this Agreement (provided that Executive abides by and does not
revoke any part of this Agreement), the Company will provide Executive with the
following severance benefits: [insert description of benefits to be paid as set
forth in the Employment Agreement]

3. Executive Release of Rights and Agreement Not to Sue. Executive (defined for
the purpose of this Paragraph 3 as Executive and Executive’s agents,
representatives, attorneys, assigns, heirs, executors, and administrators) fully
and unconditionally releases the Released Parties (defined as TCGI, the Bank,
and any of their past or present employees, agents, insurers, attorneys,
administrators, officials, directors, shareholders, divisions, parents,
subsidiaries, predecessors, successors, affiliates, employee benefit plans, and
the sponsors, fiduciaries, or administrators of the Company’s employee benefit
plans) from, and agrees not to bring any action, proceeding or suit against any
of the Released Parties regarding, any and all known and/or unknown claims
and/or causes of action, liabilities, damages, fees, and/or remuneration of any
sort, arising or that may have arisen out of or in connection with Executive’s
employment with or termination of employment from or retention by the Company,
including but not limited to claims or causes of action for:

(a) violation of any written or unwritten contract, agreement, understanding,
policy, benefit, retirement or pension plan, severance plan, or covenant of any
kind, or failure to pay wages, bonuses, employee benefits, other compensation,
attorneys’ fees, damages, or any other remuneration;



--------------------------------------------------------------------------------

(b) discrimination or retaliation on the basis of any characteristic or trait
protected under law (including but not limited to race, color, national origin,
sex, sexual orientation, religion, disability, marital or parental status, age,
union activity or other protected activity), or other denial of protection or
benefits under any statute, ordinance, executive order or regulation (including
but not limited to claims under Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Civil Rights Act of 1866, the Age Discrimination
in Employment Act, the Americans with Disabilities Act, the Fair Labor Standards
Act, the Family and Medical Leave Act, the Workers’ Adjustment and Retraining
Notification, the Employee Retirement Income Security Act of 1974, the Illinois
Wage Payment and Collection Act, and the Illinois Human Rights Act, or any other
federal, state or local statute, ordinance, or regulation regarding employment,
termination of employment, or discrimination in employment); and/or

(c) violation of any public policy or common law of any state relating to
employment or personal injury (including but not limited to claims for wrongful
discharge, defamation, invasion of privacy, infliction of emotional distress,
negligence, interference with contract).

Executive further waives any right to recovery in a proceeding instituted on
Executive’s behalf by an administrative agency or other entity regarding
Executive’s retention or employment with, or separation from, the Company;
provided, however, that Executive is not releasing any claims related to (i) the
breach of this Agreement; (ii) any vested right in any employee benefit plan in
which Executive was participating as of the Separation Date; (iii) coverage
under the Company’s directors’ and officers’ liability insurance policy pursuant
to the terms and conditions of such policy; (iv) any right to indemnification;
(v) worker’s compensation benefits; (vi) the rights to health care continuation
coverage pursuant to COBRA; (vii) unemployment insurance benefits; and
(viii) any claim that may not be released as a matter of law. Executive affirms
that, as of the date of signing this Agreement, no action or proceeding covered
by this Paragraph 3 is pending against any of the Released Parties.

4. Acknowledgement of Continuing Obligations. Notwithstanding this Agreement and
the termination of Executive’s positions with the Company, the parties
acknowledge and agree that those provisions of the Employment Agreement intended
to survive Executive’s separation or termination of the Term of the Employment
Agreement shall so survive, and that the parties remain bound by provisions of
the Employment Agreement including but not limited to Sections 10 through 16 and
20. Executive represents that, no later than the date on which he tenders this
Agreement to the Company, he will have fully complied with his obligations set
forth in Section 8 of the Employment Agreement.

 

2



--------------------------------------------------------------------------------

5. Non-admission/Inadmissibility. This Agreement does not constitute an
admission by the Company that any action it took with respect to Executive was
wrongful, unlawful or in violation of any local, state, or federal statute or
regulation, or susceptible of inflicting any damages or injury on Executive, and
the Company specifically denies any such wrongdoing or violation. This Agreement
is entered into solely to resolve fully all matters relating to or arising out
of Executive’s employment with and termination from the Company, and neither the
Agreement nor information regarding its execution or implementation may be
admitted or used as evidence in a subsequent proceeding of any kind, except one
alleging a breach of this Agreement or any other matter excluded from the
releases.

6. Governing Law and Jurisdiction. This Agreement shall be governed by and
construed in accordance with laws and judicial decisions of the State of
Illinois, without regard to its principles of conflicts of law. Any suit,
action, or other proceeding arising out of this Agreement shall be subject to
the exclusive jurisdiction of the federal or state courts located in Cook
County, Illinois.

7. Entire Agreement. This Agreement represents the entire agreement and
understanding concerning the matters addressed herein and Executive’s separation
from the Company. With the exception of those provisions of the Employment
Agreement intended to survive Executive’s separation from employment or
termination of the Term of the Employment Agreement, this Agreement supersedes
and replaces any and all prior agreements, understandings, discussions,
negotiations, or proposals concerning Executive’s termination of employment with
the Company.

8. Waiver. No provision of this Agreement may be waived except by a writing
executed and delivered by the party against whom waiver is sought. Any such
written waiver shall be effective only with respect to the event or circumstance
described therein and not with respect to any other event or circumstance,
unless such waiver expressly provides to the contrary.

9. Revocation Period. Executive has the right to revoke this Agreement for up to
seven days after Executive signs it. In order to revoke this Agreement,
Executive must sign and send a written notice of the decision to do so,
following the notice provisions set forth in Section 22.2 of the Employment
Agreement, and that written notice must be received by the Company no later than
the eighth day after Executive signed this Agreement. If Executive revokes this
Agreement, Executive will not be entitled to any of the consideration from the
Company described in Paragraph 2 of this Agreement, and all such consideration
shall be forfeited.

10. Voluntary Execution of Agreement. Executive acknowledges that: (i) Executive
has carefully read this Agreement and fully understands its meaning;
(ii) Executive had the opportunity to take up to 21 days after receiving this
Agreement to decide whether to sign it; (iii) Executive understands that the
Company is herein advising him, in writing, to consult with an attorney before
signing it; and (iv) Executive is signing this Agreement knowingly, voluntarily,
and without any coercion or duress, and everything Executive is receiving for
signing this Agreement is described in the Agreement itself, and no other
promises or representations have been made to cause Executive to sign this
Agreement. This Agreement may be executed in counterparts, each of which shall
be deemed to be an original, but which together shall constitute one and the
same instrument.

 

3



--------------------------------------------------------------------------------

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date(s)
written below.

 

BRUCE TAYLOR     TAYLOR CAPITAL GROUP, INC.

 

    By:  

 

      Title:  

 

Dated:  

 

    Dated:  

 

      COLE TAYLOR BANK       By:  

 

      Title:  

 

      Dated:  

 

 

5